Drawings
The drawings are objected to because:
Fig. 5 fails to include reference numeral 86.
A Figs. 10-10B an inappropriate cross hatch pattern is used to depict the elastomeric material of the resilient coupling 42.  See MPEP 608.02 for the appropriate pattern.
Figs. 10-10B contradict Fig. 5 and the description.  Figs. 10-10B show the lower housing 28 and first shaft 40 constitute a single monolithic element.  Whereas in Fig. 5  and the description they are disclosed as two separate elements that are fixed together (see paragraph 0038).
The drawings fail to show the plurality of spacer members 74 receiving the plurality of retention fastener members 72 therethrough as recited in claims 5 & 17 and described at page 10 of the specification.  Instead in the drawings each spacer member 74 is integrally combined with a retention fastener member 72 as a single piece element. 
The drawings fail to show a metal core 44 overmolded with an elastomeric body 46 as recited in claim 10 and described at page 9 of the specification.  Fig. 6 merely shows a numeral 44 indicating a broken line, not a distinguishable rigid “metal core” that would allow resilient flex coupling 42 to remain resilient.  No new matter should be added.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because at page 11, line 16, “enlarged heads 80” should be changed to - - enlarged heads 76 - -.

The abstract of the disclosure is objected to because it begins with a phrase “is provided” that can be implied.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 1-20 are directed to a flex coupling assembly 12 that comprises a lower housing 28, an upper flange 66 and a resilient flex coupling 42 that is fixed to both the lower housing 28 and upper flange 66, where the lower housing 28 and an upper flange 66 are axially and rotatably movable relative to each other.  Since both the lower housing 28 and upper flange 66 are fixed to the resilient coupling 42, any and all movement between the lower housing 28 and upper flange 66 must be taken up by deformation (i.e. flexing) of the resilient coupling 42 (see also Figs. 10A & 10B).  At the same time the resilient coupling must be able to transmit heavy torque load over the useful life of an automobile without failing (see paragraph 0037).  Despite these requirements, the disclosure fails to disclose any structural details related to the flex coupling 42 besides it having a shapeless and dimensionless metal core 44 and an elastomeric body 46 (see Fig. 6).  This is not a working example of a resilient coupling that could meet all its required functions.  As such, it would not be possible for one of ordinary skill in the art to make or use the claimed invention without undue experimentation. In making this determination the examiner affirms that he has considered the breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
the amount of direction provided by the inventor; any
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 existence of working examples; and the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  

Claim Rejections - 35 USC § 102
Claims 1,  6-10, 13, 18 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter, US 4,389,204.  Walter discloses a flex coupling assembly for coupling a first shaft of a shaft assembly to a second shaft of the shaft assembly, comprising: 
a lower housing (1, 20) having a generally cylindrical housing wall (20) extending along an axis (col. 3, line 8) and bounding a cavity between a lower housing first end (1) and a lower housing second end (21), said lower housing first end having an end face (1) extending generally transversely to said axis and generally closing off said cavity and said lower housing second end being generally open to said cavity; 
a first shaft (see “shafts” at col 2, line 65) fixed to said end face of said lower housing and extending along said axis away from said cavity; 
an upper flange (4) spaced axially from said lower housing; 
a second shaft (2) fixed to said upper flange and extending along said axis; 
a retention member (8) disposed in said cavity of said lower housing and being fixed to said upper flange by a plurality of retention fastener members (10); 
a resilient flex coupling (9, 13) sandwiched between said end face of said lower housing and said flange, said resilient flex coupling being fixed to said upper flange and to said retention member by said plurality of retention fastener members, said resilient flex coupling being fixed to said lower housing by a plurality of coupling fastener members (16, 32), 
wherein said lower housing and said upper flange are moveable relative to one another axially (col. 1, lines 25-31) along said axis and rotatably (see “cardan shaft coupling” col. 1, line 7 and title) about said axis via flexing of said resilient flex coupling,
wherein said lower housing has a plurality of fastener receptacles (17, 33) extending in parallel relation to said axis in said cavity, said plurality of fastener receptacles receiving said plurality of coupling fastener members therethrough, said retention member having a plurality of slots (35) sized for a clearance fit with said fastener receptacles, wherein said plurality of slots act as a positive stop to limit the degree of relative rotation between said lower housing and said upper flange (col. 3, line 59 through col. 4, line 2,
wherein said generally cylindrical housing wall and said retention member are spaced radially from one another by a gap (24) and further including at least one bushing (25, 26) disposed in said gap,
wherein said at least one bushing includes “a pair of bushings” (constituted by the upper and lower halves of either bushing 25, 26) arranged diametrically opposite one another,
wherein said at least one bushing is fixed (27, 28) to said retention member,
wherein said resilient flex coupling has a metal core (9) overmolded with an elastomeric body (13).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679